Memorandum : The appellants, with others, were charged in the indictment with *838the crimes of bribery and conspiracy to bribe. Not only does the record fail to disclose the public officer allegedly bribed, either by name or by description, it includes no evidence of any bribery whatsoever upon the part of these appellants. Although it seems quite certain that the witness Appleton was relieved of $125 in cash by the appellants for purposes not free from suspicion, there is no proof of where the appellants disposed of this money. The inference of bribery, as urged by the District Attorney, was unwarranted; the acts proven were as consistent with innocence of the crime charged as with guilt. As there is no evidence before us of the crimes charged, we do not come to the question of Appleton’s status as an accomplice and whether or not his testimony needs corroboration. All concur. (Appeals from judgments convicting defendants of the crime of bribery and conspiracy.) Present — Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ.